ent 110-6 Filed 07/06/21 Page 1 of 14

  

From: 586406520 YutYut Cowabunga

1/5/2021 5:58:15 PM(UTC-8)

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x2902F7B2 (Size: 873086976 bytes)

 

Pear REDACTED

So there's no shared comms and everyone is running around in separate groups

again?
1/5/2021 6:00:48 PM(UTC-8)

 

Source Info:

 

€577462c3126fd6117148d47ebb1077cded3691e_files_full zip/ tainers/Shared/AppGroup/237A30D0-FE61-
47D7-84D1-511A2D9881FB/telegram-data/account-8138281883108468013/postbox/dbidb_ sqlite : Ox1ESD9CFC (Size:
873086976 bytes)

 

1/5/2021 6:01:17 PM(UTC-8)

 

Source Info:

pebbrreaik 26fd6117148d47ebb1077cdced3691e_files_full zip/private/var/mobile/Containers/S
red/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-

Bt 38281883108468013/postbox/db/db_sqlite : Ox236C2FAC (Size: 873086976 bytes)

 

( fin) Nei.

There is a trello i think
1/5/2021 6:01:31 PM(UTC-8)

 

Source Info:

357746203 12646117 148d47ebb1077eded3691e.1 files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881F Bitelegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x236C2F2D (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
From what | heard cell service has been shutdown in the area
1/5/2021 6:01:39 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237
A30D0-FE61-47D7-84D1-511A2D988 1 FBAelegram-data/account-8 13828 188310846801 3/postbox/db/db_sqlite :
0x236C2A64 (Size: 873086976 bytes)

 

fom =REDACTED |

| have been in constant contact with my guys. We are using live location in TG. Seems to
be working okay

1/5/2021 6:02:50 PM(UTC-8)

 

Source Info:
€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-47D7-84D1-
511A2D9881FBitelegram-data/account-8 13828 188310846801 3/postbox/db/db_sqlite : 0x1786499C (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
Ooh how do you do that?

1/5/2021 6:03:22 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x17864474 (Size: 873086976 bytes)

 

USAO_NORDEAN (21-CR-175) 00001400
ent 110-6 Filed 07/06/21 Page 2 of 14

  

From: 586406520 YutYut Cowabunga
We should use that in the MOSD

1/5/2021 6:03:29 PM(UTC-8)

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x17864917 (Size: 873086976 bytes)

 

i iS byNea i SB)

| just got here with radios, shouldn't be any reason we dont use them

1/5/2021 6 03:34 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/ i i {Sh p/237A30D0
Fo51 4707 SAD1-S11A2D008 F Biloyram datuleccount 619628 16591084600 Sipostbenidand sqlite : 0x22562DB1
(Size: 873086976 bytes)

 

 

From: 586406520 YutYut Cowabunga
I'll take one in the AM
1/5/2021 6:03:54 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x22562667 (Size: 873086976 bytes)

 

fem ~REDACTED
fo)

1/5/2021 6:04:18 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x22562BE0 (Size: 873086976 bytes)

 

mom =§=REDACTED _ |

You hit the paperclip like you're going to upload an image and select location instead

1/5/2021 6:04:20 PM(UTC-8)

 

Source info:
€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-
47D7-84D1-51 1420988 1F Bitelegram-data/account-8 138281883 108468013/postbox/db/db_sgqlite : Ox22562AFE (Size: 873086976

 

Sicily REDACTED
B) REDACTED

1/5/2021 6:04:46 PM(UTC-8)

 

eer Tab 2c 1 26fd6117148d47ebb1077cdcd3691¢e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x225629C8 (Size: 873086976 bytes)

 

Siete REDACTED

L ke this

1/5/2021 6:04:51 PM(UTC-8)

 

Source info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881 FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x22562958 (Size: 873086976 bytes)

 

USAO_NORDEAN (21-CR-175)_ 00001401
Gasesinti=crOOim>aidi@ubDooument 110-6 Filed 07/06/21 Page 3 of 14

 

REDACTED

 

USAO_NORDEAN (21-CR-175)_ 00001402
ent 110-6 Filed 07/06/21 Page 4 of 14

  

From: 586406520 YutYut Cowabunga
CTE ioe lems tt C1818)

1/5/2021 6:07:04 PM(UTC-8)

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox2D8E6FAO (Size: 873086976 bytes)

 

(fin) Nei=o

Supposed to be Rufio

1/5/2021 6:08:15 PM(UTC-8)

 

Source Info:

SS eee ee ante files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-51 11A2D9881 FB/telegram-data/account-

8138281883108468013/postbox/db/db_sqlite : Ox2D027F76 (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
Oyn anid
1/5/2021 6:08:24 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox2D027F06 (Size: 873086976 bytes)

 

fom =REDACTED |

Have not heard from him in hours though
1/5/2021 6:08:41 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox2D02798E (Size: 873086976 bytes)

 

Steal REDACTED

Stand by for the shared baofeng channel and shared Zello channel, no colors, be
decentralized and use good judgement until further orders

1/5/2021 6:09:19 PM(UTC-8)

 

Source Info:
e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/ biles i /Shared/A p/237A30D0-FE61-47D7-84D1-
511A2D9881FBftelegram-data/account-8 13828 1883108468013/postbox/db/db_sqlite : 0x2D027512 (Size: 873086976 bytes)

 

 

dca REDACTED

Rufio is in charge, cops are the primary threat, don't get caught by them or BLM, don't get
drunk until off the street

1/5/2021 6:10:17 PM(UTC-8)

 

Source Info:
€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-47D7-84D1-
511A2D9881FBftelegram-data/account-8 13828 188310846801 3/postbox/db/db_sqlite : 0x2D3B188F (Size: 873086976 bytes)

 

Talis REDACTED

477.985 freq

1/5/2021 6:11:06 PM(UTC-8)

 

Source Info:

Soe eee a eee ter cle erE files_full zip/private/var/mobile/Containers/S
red/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-

3138281053 10846801 Sipostbox/db/db. sqlite : Ox2BE8DE61 (Size: 873086976 bytes)

 

USAO_NORDEAN (21-CR-175) 00001403
  

Shi REDACTED

Here’s the shared comms channel until further notice

1/5/2021 6:12:06 PM(UTC-8)

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGr
oup/237A30D0-FE61-47D7-84D1-511A2D9881F Bitelegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox2BE8D999 (Size: 873086976 bytes)

-6 Filed 07/06/21 Page 5 of 14

 

From: 654712116 Joe Bigs

We just had a meeting woth a lot of guys. Info should be coming out

4/5/2021 6:17:24 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/ i i {Sh \pp p/237A30D
0-FE61-47D7-84D1-511A2D9881F B/telegram-data/account- #13628 15531084080 1aipoetbondatd sqlite : 0x233D75FF
(Size: 873086976 bytes)

 

 

From: 654712116 Joe Bigs

Just spoke wih RED

1/5/2021 6:17:32 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881F B/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox233D7DCE (Size: 873086976 bytes)

 

From: 654712116 Joe Bigs

Here's my number REDACT

1/5/2021 6:18:12 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x2B788AB5 (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
Someone added RED to the MOSD Main and | just booted him
1/5/2021 6:18:49 PM(UTC-8)

 

Source info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237
A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-8 13828 188310846801 3/postbox/db/db_sqlite :
0x2BE32C1F (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
I'd like him to come in here first
1/5/2021 6:18:57 PM(UTC-8)

 

Source info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-

8138281883108468013/postbox/db/db_sqlite : 0x2B22898F (Size: 873086976 bytes)

 

Sis REDACTED

No it’s him bro

ST aIPUPA RaW Oy a=) VLU ems)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-51 1420988 1F Bftelegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x2B228810 (Size: 873086976 bytes)

 

USAO_NORDEAN (21-CR-175)_00001404

308
REDACTED iled 07/06/21 Page 6 of 14

 

USAO_NORDEAN (21-CR-175)_ 00001405
  

From: 586406520 YutYut Cowabunga
Ok well add him here so we can talk to him

1/5/2021 6:20:03 PM(UTC-8)

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Sha
red/AppGroup/237A30D0-FE61-47D7-84D1-51 1A2D9881F Bitelegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x2207F5A7 (Size: 873086976 bytes)

pt 110-6 Filed 07/06/21 Page 7 of 14

 

From: 654712116 Joe Bigs

We all need our numbers any way to coordinate

1/5/2021 6:20:17 PM(UTC-8)

 

Source Info:

pi sacch nasi earl tal Loser files_full otpdvetel enotae vorisinersshared
‘AppGroup/237A30D0-FE61-47D7-84D1-51 1A2D9881 FB/telegram-data/acco

812028 16831084000Tpostbonubiab. sqlite : 0x2207FC94 (Size: 873086976 b bytes)

 

System Message System Message

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private. biles iners/S| App!
up/237A430D0-FE61-47D7-84D 1-51 1A2D9881F Bitelegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x2207FC13 (Size: 873086976 bytes)

 

 

From: 654712116 Joe Bigs
| was able to rally everyone here together who came where | said
1/5/2021 6:20:30 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A3
ODO0-FE61-47D7-84D1-511A2D9881F BAelegram-data/account-8138281883108468013/postbox/db/db_sqlite :
0x2207FB6D (Size: 873086976 bytes)

 

REDACTED
REDAC |

1/5/2021 6:20:37 PM(UTC-8)

 

Source info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x2207FAD1 (Size: 873086976 bytes)

 

From: 654712116 Joe Bigs
We have a plan. I'm with rufio
1/5/2021 6:20:37 PM(UTC-8)

 

Source info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x297B30D0 (Size: 873086976 bytes)

 

fom REDACTED |
——eeesy

ST aIPPR ea OLA VCO om)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-51 1A2D988 1FBftelegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x297B363A (Size: 873086976 bytes)

 

USAO_NORDEAN (21-CR-175) 00001406

310
  

From: 586406520 YutYut Cowabunga
What's the plan so | can pass it to the MOSD guys

1/5/2021 6:21:30 PM(UTC-8)

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/App
Group/237A30D0-FE61-47D7-84D1-511A2D988 1FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x297B35A2 (Size: 873086976 bytes)

0-6 Filed 07/06/21 Page 8 of 14

 

From: 654712116 Joe Bigs
lgave RED = plan. The one | told the guys and he said he had one.

1/5/2021 6:22:31 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/ i i {Sh jp/237A30D0-
FE61-47D7-84D1-511A2D9881 FB/telegram-data/account-81 3828188310846801 3/postbox/db/db_: sqlite : 0x296A45DB
(Size: 873086976 bytes)

 

 

From: 454128414 Captain Trump
I'm in dc now, so if you guys need any help with anything, Imk.
1/5/2021 6:23:29 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/prival bile/ is pi237A
30D0-FE61-47D7-84D1 +2 120988 1 Belegrant datalaccourt-6 13628 18891084600 Sipostbox/ab/de” “sqlite :
Ox232A6F6E (Size: 873086976 bytes)

 

 

( fin) \e i=.

Is he back in Florida?

1/5/2021 6:23:30 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox232A6ECC (Size: 873086976 bytes)

 

CO Moe PM Pa Lod (el - ms }(0 3)
Attachments:

1/5/2021 6:23:53 PM(UTC-8)

 

Source

eorraeacsi 26fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1 -511A2D9881 FB/telegram-data/account-

8138281883108468013/postbox/db/db_sqlite : Ox232A660C (Size: 873086976 bytes)

 

From: 654712116 Joe Bigs
He's still in Baltimore

1/5/2021 6:24:08 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x24AEA665 (Size: 873086976 bytes)

 

REDACTED

TIPPER ie lad) VON Kom)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-51142D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox24AEA5B2 (Size: 873086976 bytes)

USAO_NORDEAN (21-CR-175) 00001407

311
 

From: 654712116 Joe Bigs

Ok. | agree
1/5/2021 6:25:49 PM(UT!

 

Source Info:

e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x11CDF323 (Size: 873086976 bytes)

ed 07/06/21 Page 9 of 14

 

 

From: 654712116 Joe Bigs
Peal)

 

Source Info

e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x11CDFDAA (Size: 873086976 bytes)

 

From: 654712116 Joe Bigs

Let everyone know that's the meet up

1/5/2021 6:26:03 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881F Bitelegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x11CDF492 (Size: 873086976 bytes)

 

USAO_NORDEAN (21-CR-175)_ 00001408

Ww
N
t110-6 Filed 07/06/21 Page 10 of 14

  

are) ED i

Yeah this

1/5/2021 6:27:24 PM(UTC-8)

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x24D99596 (Size: 873086976 bytes)

 

From: 654712116 Joe Bigs

Yeah | Agee

1/5/2021 6:27:32 PM(UTC-8)

 

Source Info:

SS ea eee ante files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-51 11A2D9881 FB/telegram-data/account-

8138281883108468013/postbox/db/db_sqlite : Ox24D99FA4 (Size: 873086976 bytes)

 

From:

If RED | has a better idea he needs to say it soon.
1/5/2021 6:27:48 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private. biles iners/S| App!
up/237A430D0-FE61-47D7-84D 1-51 1A2D9881F Bitelegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x24D99BE3 (Size: 873086976 bytes)

 

 

fom REDACTED
|

1/5/2021 6:27:53 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x24D99820 (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga

The word has already been put out about 10AM. Remember there will already be a ton of
people there because the area opens at 7am and trump speaks at 11am

1/5/2021 6:29:28 PM(UTC-8)

 

Source Info:
e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/ biles i /Shared/A p/237 A30D0-FE61-47D7-84D1-
511A2D9881FBftelegram-data/account-8 13828 1883108468013/postbox/db/db_sqlite : 0x23D44BE1 (Size: 873086976 bytes)

 

 

From: 586406520 YutYut Cowabunga
So we need to pick a specific place at the Washington monument to meet at

1/5/2021 6:30:22 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-

Li gil aa aan lcamemae -8138281883108468013/postbox/db/db_sqlite : 0x2263F5B9 (Size:
bytes)

 

From: 654712116 Joe Bigs

The side facing White House

1/5/2021 6:31:21 PM(UTC-8)

 

Source Info:

€577462¢3126fd6117148d47ebb1077cdced3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x2266C5E1 (Size: 873086976 bytes)

 

USAO_NORDEAN (21-CR-175) 00001409
313
1 Page 11 of 14

From: 586406520 YutYut Cowabunga
Ok so let's say “inside the ropes of the Washington monument on the side facing the

whitehouse @ 10AM
1/5/2021 6:33:05 PM(UTC-8)

 

Source Info:
e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-47D7-
84D1-511A2D9881F B/telegram-data/account-8138281883108468013/postbox/db/db_sqlite : 0x2176E4B7 (Size: 873086976 bytes)

 

From: 654712116 Joe Bigs
ima Uki gmt ats|q@el6) 4
1/512021 6:34:06 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox2B3F7D0B (Size: 873086976 bytes)

 

fom REDACTED |

If we still have plans to break off on teams, we can pick them there on the spot
obviously

1/5/2021 6:35:08 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-
47D7-84D1-511A2D988 1 FBfelegram-data/account-8 138281883108468013/postbox/db/db_sqlite : Ox22D4DE8A (Size: 873086976
bytes)

 

 

From: 586406520 YutYut Cowabunga

Everyone needs to meet at the Washington Monument at 10am tomorrow moming! Do not
be late! Do not wear colors! Details will be laid out at the pre meeting! Come out at as

patriot! We will be meeting inside the ropes of the monument on the side facing the
whitehouse.

1/5/2021 6:36:23 PM(UTC-8)

 

Source Info:
e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-47D7-84D1-
511A2D9881FB/telegram-data/account-813828 188310846801 3/postbox/db/db_sqlite : 0x2B53A936 (Size: 873086976 bytes)

 

 

USAO_NORDEAN (21-CR-175)_ 00001410

 

Ww
t110-6 Filed 07/06/21 Page 12 of 14

| REDACTED

ttachments:

1/5/2021 6:38:56 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox230A6COB (Size: 873086976 bytes)

 

i BMS by Neat SB)

what were some of the objectives agreed on anyway
1/5/2021 6:40:46 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdced3691e_files_full zip/private/var/mobile/Containers/Shared/App
Group/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox2C130F7E (Size: 873086976 bytes)

 

From: 654712116 Joe Bigs
Who's working comms

1/5/2021 7:00:50 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdced3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x11BBD65F (Size: 873086976 bytes)

 

rem ~~ REDACTED

Someone hooked up a frequency, do we wanna have our own or we cool just being on
Liglemstclitlova

1/5/2021 7:02:50 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cded3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-
SE ee OE aS sqlite : 0x11BBDS59F (Size: 873086976
bytes)

 

From: 586406520 YutYut Cowabunga
| only shared the freq RE gave me with the MOSD
1/5/2021 7:03:31 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/App
Group/237A30D0-FE61-47D7-84D1-511A2D988 1FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x11BBD506 (Size: 873086976 bytes)

 

Ceti Meelsior Ll steVA mm Atle dum ee) let lile ts
PAU Tit

1/5/2021 7:08:42 PM(UTC-8)

 

Source info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-51 1A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x11BBD477 (Size: 873086976 bytes)

 

USAO_NORDEAN (21-CR-175)_ 00001411
315
t110-6 Filed 07/06/21 Page 13 of 14

  

BSD Noga Sp)

1/5/2021 7:11:52 PM(UTC-8)

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x11BBD3E7 (Size: 873086976 bytes)

 

a Le)iiMeeleior Cl otePAU mm Atle At mere) clot lies

Anyone got a room

1/5/2021 7:49:08 PM(UTC-8)

 

Source Info:

SS eee ee ane files_full zip/private/var/mobile/Containers/S
red/AppGroup/237A30D0-FE61-47D7-84D1-51 11A2D9881 FB/telegram-data/account-

3138281053 10846801 Sipostbox/db/db. sqlite : Ox2A1A6C66 (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
Should | bring this badass megaphone
1/5/2021 8:17:51 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-51142D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox29DE2C9B (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
It's got PB stickers on it
1/5/2021 8:17:58 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox29DE2C1A (Size: 873086976 bytes)

 

 BiMSbyXeai S32)

Hmmm... anyway to temporarily cover them? | don't have stickers on me

1/5/2021 8:23:25 PM(UTC-8)

 

Source info:
€577462c3126fd6 117148d47ebb 1077 cded3691¢e_| files_full Bishas 18551081600 aipeetbennGD antes OCDOEIEAS
-FE61-47D7-84D1-511A2D9881F Bitelegr: 8138281883 )_sqlite : Ox29DE2B48

 

(Size: 873086976 bytes)

 

Hom REDACTED
|

1/5/2021 8:24:25 PM(UTC-8)

 

Source info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-

8138281883108468013/postbox/db/db_sqlite : Ox29DE2AB4 (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
No and it’s not my megaphone. It's a dude who handed it to me in DC on the 12th

1/5/2021 8:25:32 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-
URSA 1A2D9881FBAelegram-data/account-8138281883108468013/postbox/db/db_sqlite : Ox29DE29D9 (Size:

873086976 bytes)

 

USAO_NORDEAN (21-CR-175) 00001412
316
  

BSD Noga Sp)

White out maybe? Can just wipe that off

1/5/2021 8:26:58 PM(UTC-8)

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x29DE2926 (Size: 873086976 bytes)

t 110-6 Filed 07/06/21

Page 14 of 14

 

i BS by-Nea i SB)

Just brainstorming ideas
1/512021 8:30:02 PM(UTC-8)

 

Source Info:

So 26fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
red/AppGroup/237A30D0-FE61-47D7-84D1-51 11A2D9881 FB/telegram-data/account-

Bt 38281883108468013/postbox/db/db_sqlite : Ox29DE25FE (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
| don't want to mess his shit up
1/5/2021 8:32:31 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x284B6802 (Size: 873086976 bytes)

 

mom REDACTED

Attachments:

1/5/2021 9:01:55 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox29DE245C (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
Standby
1/5/2021 9:03:39 PM(UTC-8)

 

Source

eorraeacsi 26fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1 -511A2D9881 FB/telegram-data/account-

8138281883108468013/postbox/db/db_sqlite : Ox29DE23C9 (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga

Everyone needs to meet at the Washington Monument at 10am tomorrow moming! Do not
be late! Do not wear colors! Details will be laid out at the pre meeting! Come out at as

patriot! We will be meeting inside the ropes of the monument on the side facing the
whitehouse.

1/5/2021 9:03:50 PM(UTC-8)

Source Info:
€577462¢3126fd6117148d47ebb1077cdcd3691e_files_full zip/priv ile/Containers/Shared/A p/237A30D0-FE61-47D7-84D1-
511A209881FB/telegram-data/account-813828 1883 108468013/postbox/db/db sqlite : Ox2B3D8E98 (Size: 873086976 bytes)

 

 

 

USAO_NORDEAN (21-CR-175) 00001413

317
